El Juez Presidekte Señor del Toro,
emitió la opinión del tribunal.
Presentada- para su inscripción en el Registro de la Pro-piedad de Guayama cierta sentencia declaratoria de dominio dictada en un expediente tramitado siguiendo el procedi-miento autorizado por la Ley Hipotecaria, el registrador se negó a ello, 1, porque existía contradicción entre la parte expositiva de la sentencia y su parte declarativa, y 2, por-que se encontraba previamente inscrita la posesión de la finca a favor de Fruto Picar sin que constara que en el ex-pediente incoado se solicitara y decretara la cancelación de la inscripción posesoria, ni que Picar fuera notificado de tal pretensión.
El estudio del primer motivo lleva consigo el de las facultades de los registradores para calificar las resoluciones judiciales.
Hemos examinado las razones que expone en su nota el registrador para establecer la contradicción y que amplía en su alegato y en verdad que son dignas de consideración. Las cortes de distrito deben ser muy cuidadosas en las de-*350claraciones de dominio especialmente cuando puedan estar envueltos derechos sucesorios o intereses de incapacitados. Pero de acuerdo con la jurisprudencia repetidamente esta-blecida por esta corte, el registrador fué más allá del círculo de sus atribuciones y en tal virtud no cabe resolver en su fondo la cuestión suscitada dentro de este recurso guberna-tivo.
Si una corte de distrito comete error al aprobar una in-formación de dominio, resolvió esta Corte Suprema en Ramírez v. Registrador, 16 D.P.R. 348, no puede decidirlo el registrador, sino la autoridad judicial en el juicio corres-pondiente. En López v. Registrador, 15 D.P.R. 731, se deci-dió que declarado justificado el dominio de ciertas fincas a favor del promovente por una corte de distrito y presentada la sentencia para su inscripción en el registro, el registra-dor tiene facultad para calificar dicha sentencia, pero no para impugnar la apreciación de las pruebas hechas por la corte, ni los fundamentos que ésta tuvo para dictarla. Y en Hernández v. Registrador, 16 D.P.R. 464, que un regis-trador no tiene facultades para denegar la inscripción de una sentencia de dominio fundándose en que en el expe-, diente no se expresa el tiempo de posesión del causante, dictada por tribunal competente y en virtud de las pruebas practicadas en el mismo.
' Claro es que si de la sentencia de dominio se despren-diera la falta de jurisdicción de la corte para dictarla o que no se había cumplido con alguno de los requisitos esenciales exigidos por la ley en la tramitación del expediente, el re-gistrador hubiera tenido facultades para negar la inscrip-ción, pero aquí, como en los casos que dejamos citados, no se trata de eso, sino de una sustitución de juicio. El regis-trador actuó como si fuera una corte de apelación al deci-dir, en contra de lo resuelto por la corte de distrito, que dados los antecedentes del caso consignados en la parte que llama expositiva de la sentencia, no podía concluirse que el peticionario no adquirió parcelas determinadas de la finca *351de que se trata, sino condominios. Bien o mal, la conclu-sión de la corte se basó en las pruebas ante ella practicadas y sobre esa apreciación no puede ir el registrador.
Parece conveniente citar lo que sigue de la opinión de esta corte emitida por el Juez Asociado Sr. Aldrey en el caso de Fernández v. Registrador, 17 D.P.R. 1061, 1062:
“El párrafo segundo del artículo 18 de la Ley Hipotecaria con-fiere a los registradores de la propiedad la facultad de calificar todos los documentos expedidos por autoridad judicial, y como consecuen-cia de ella, pueden calificar si el juez era competente por razón de la materia, la naturaleza y efectos de la resolución judicial; si ésta se dictó en el juicio correspondiente; si en él se observaron los trá-mites y preceptos esenciales para su validez y si la resolución judicial contiene todas las circunstancias que según la Ley Hipotecaria son necesarias para que pueda practicarse la inscripción.
“Sin embargo, la facultad concedida por ese precepto, no se ex-tiende a apreciar los fundamentos de tales resoluciones, o sea la jus-ticia o injusticia intrínseca de las mismas; y el apreciar si la prueba fue o nó suficiente conduciría a estimar si la resolución fue justa o nó.
“La facultad de apreciar el valor de la prueba es sólo incum-bencia de los tribunales de justicia.”
El segundo motivo está bien fundado. Basta citar lo resuelto recientemente por esta Corte Suprema en López Nazario v. Registrador, 34 D.P.R. 31. Copiando del resumen, es como sigue:
“No es inscribible un expediente de dominio'cuando la posesión del inmueble se encuentra inscrita a favor de un tercero, aunque éste baya sido citado como anterior dueño para la información de dominio, en la que no se bizo constar la inscripción existente a favor de ese tercero. (Santiago v. Reg., 6: 138, confirmado; Wiscovich v. Reg., 30: 127 y Porto Rico Leaf v. Reg., 17: 228, discutidos.)
En tal virtud, por el segundo de sus fundamentos, debe confirmarse la nota recurrida.